DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
The office action is being examined in response to the application filed by the applicant on 22 October 2018.
Claims 1-18 are currently pending and have been examined.
This action is made NON-FINAL.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 17198118.6, filed on 24 October 2017.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12 November 2018 is in compliance with the provisions of 37 CFR 1.97, and the information referred to therein have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one of the coupling members comprising a rolling member (Claim 3), the main blades comprising a variation in cross-section and at least one opening (Claim 11, depending from Claims 9-10), the first and second main blades arranged in a non-radial manner around the pivoting axis (Claim 12), the 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the all the features stated in Paragraph 0036, such as the first and second main blades arranged in a non-radial manner around the pivoting axis, the first and second main blades being offset laterally relative to the radial direction, the first and second main blades being offset laterally in pairs, and the main blades being inclined relative to their radial orientation in the plane, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Abstract
The abstract of the disclosure is objected to because “Pivot mechanism for guiding in rotation, comprising” in line 1 should read --A pivot mechanism for guiding in rotation comprises--. Correction is required.  See MPEP § 608.01(b).

Specification


Claim Objections
Claims 1-18 are objected to because of the following informalities:
With respect to Claim 1, “the flexible elements” in line 4 should read --the flexible connections--. 
With respect to Claims 1-15, “Pivot mechanism” in each line 1 should read --A pivot mechanism--. 
With respect to Claims 16-18, “Pivot assembly” in each line 1 should read --A pivot assembly--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation “the fixed ring” in line 5. There is insufficient antecedent basis for this limitation in the claim; a fixed ring is not previously recited in the claims. The Examiner suggests that “the fixed ring” in line 5 should read --the fixed element--.
Claim 5 recites the limitation “the extremities of the coupling blade” in line 2. There is insufficient antecedent basis for this limitation in the claim; extremities of the coupling blade are not previously recited in the claims. The Examiner suggests that “the extremities of the coupling blade” in line 2 should read --extremities of the coupling blade--.

Claim 12 recites the limitations “the first and second main blades”. There is insufficient antecedent basis for this limitation in the claim; a first main blade and a second main blade are not previously recited in the claims. Claims 13-14 are rejected for depending from the rejected Claim 12.
	For the purpose of this Action, the Examiner has interpreted that Claims 7-9, 12, and 15 depend from Claim 2, wherein a limitation “a first main blade and a second main blade” is recited.
	Claim 12 recites the limitation “the first and second main blades are arranged in a non-radial manner around the pivoting axis”. Claim 13 recites the limitation “the first and second main blades are offset laterally relative to the radial direction”. The Examiner fails to fully understand the meanings of said limitations. For the purpose of this Action, the limitations are interpreted by the Examiner based on Figure 6d that the first and second main blades comprise a non-straight profile, or an offset portion from the radial direction of the blades, and are offset from one another arranged around the pivoting axis. Claim 14 is rejected for depending from the rejected Claims 12-13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henein et al. (Non-Patent Literature).
	With respect to Claim 1, Henein et al. (annotated Fig. 3 on Page 6) discloses a pivot mechanism for guiding in rotation, comprising:
a mobile element (mobile block, A) connected to a fixed element (fixed block, B) through flexible connections (x);

each of the flexible connections (x) comprising an intermediary junction (intermediate blocks 1, 3), each intermediary junction (1, 3) being separated from the adjacent intermediary junctions by an expansion slot (y, shaded region), the expansion slot (y) capable of expanding during the rotation of the mobile element (A) (as shown in Fig. 1), so that the mobile element (A) is capable of pivoting according to a second angular amplitude that is greater than a first angular amplitude achieved without said expansion slot (A);
characterized in that the intermediary junctions (1, 3) are connected to one another by a coupling member (intermediate block 2, butterfly, C); and
in that each of the coupling members (2) is capable of preventing a movement out of the plane and a lateral movement in the plane of the mobile element (A).

    PNG
    media_image1.png
    840
    1096
    media_image1.png
    Greyscale

Claim 2, Henein et al. (annotated Fig. 3 on Page 6) discloses the limitations set forth in Claim 1 and that each of the flexible connections (x) comprises a first main blade (x1) and a second main blade (x2), each of the main blades (x1, x2) extending radially from the pivoting axis (0);
one extremity of the first and second main blades (x1, x2) being connected to the mobile element (A) and to the fixed element (B) respectively; the first and second main blades (x1, x2) being indirectly connected to one another through an intermediary junction (1, 3).
With respect to Claim 3, Henein et al. (annotated Fig. 3 on Page 6) discloses the limitations set forth in Claim 1 and that at least one of the coupling members (2) comprises a flexible member (C).
With respect to Claim 4, Henein et al. (annotated Fig. 3 on Page 6) discloses the limitations set forth in Claim 3 and that at least one of the coupling members (2) comprises a single coupling blade (C1).
With respect to Claim 5, Henein et al. (annotated Fig. 3 on Page 6) discloses the limitations set forth in Claim 4 and that extremities of the coupling blade are fastened to a rigid frame (C2) fixedly united with the intermediary junction (1, 3).  
With respect to Claim 6, Henein et al. (annotated Fig. 3 on Page 6) discloses the limitations set forth in Claim 1 and that one extremity of each of the flexible connections (x) is connected to the fixed element (B) through a second fixed connection (B1) and the other extremity is connected to the mobile element (A) through a first connection (A).  
With respect to Claim 15, Henein et al. (annotated Fig. 3 on Page 6) discloses the limitations set forth in Claim 2 and that the main blades (x1, x2) are inclined relative to their radial orientation in the plane.  

Claims 1-6 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valois (US 8,899,869 B2).
	With respect to Claim 1, Valois (annotated Fig. 2 on Page 8) discloses a pivot mechanism for guiding in rotation, comprising:
a mobile element (5) connected to a fixed element (2) through flexible connections (x);

each of the flexible connections (x) comprising an intermediary junction (a), each intermediary junction (a) being separated from the adjacent intermediary junctions by an expansion slot (s, shaded region), the expansion slot (s) being capable of expanding during the rotation of the mobile element (5), so that the mobile element (5) can pivot according to a second angular amplitude that is greater than a first angular amplitude achieved without said expansion slot;
characterized in that the intermediary junctions (a) are connected to one another by a coupling member (3); and
in that each of the coupling members (3) is capable of preventing a movement out of the plane and a lateral movement in the plane of the mobile element.

    PNG
    media_image2.png
    629
    660
    media_image2.png
    Greyscale

Claim 2, Valois (annotated Fig. 2 on Page 8) discloses the limitations set forth in Claim 1 and that each of the flexible connections (x) comprises a first main blade (4) and a second main blade (1), each of the main blades (4, 1) extending radially from the pivoting axis;
one extremity of the first and second main blades (4, 1) being connected to the mobile element (5) and to the fixed element (2) respectively; the first and second main blades (4, 1) being connected to one another through an intermediary junction (a).
With respect to Claim 3, Valois (annotated Fig. 2 on Page 8) discloses the limitations set forth in Claim 1 and that at least one of the coupling members (3) comprises a flexible member. 
With respect to Claim 4, Valois (annotated Fig. 2 on Page 8) discloses the limitations set forth in Claim 3 and that at least one of the coupling members (3) comprises a single coupling blade.
With respect to Claim 5, Valois (annotated Fig. 2 on Page 8) discloses the limitations set forth in Claim 4 and that extremities of the coupling blade (3) are fastened to a rigid frame fixedly united with the intermediary junction (a).  
With respect to Claim 6, Valois (annotated Fig. 2 on Page 8) discloses the limitations set forth in Claim 1 and that one extremity of each of the flexible connections (x) is connected to the fixed element (1) through a second fixed connection (1a) and the other extremity is connected to the mobile element (4) through a first connection (4a).  
With respect to Claim 15, Valois (annotated Fig. 2 on Page 8) discloses the limitations set forth in Claim 2 and that the main blades (4, 1) are inclined relative to their radial orientation in the plane.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Henein et al. (Non-Patent Literature) and over Valois (US 8,899,869 B2), as applied to Claims 1-6 and 15 above, in view of Federn (US 2,920,498 A).
With respect to Claims 7-11, Henein et al. and Valois each discloses the limitations set forth in Claim 2 but fails to disclose that the main blades comprise one or several rigidifying portions (Claim 7), that the main blades comprise a non-straight profile (Claim 8), that each of the main blades comprises a variation in cross-section along the longitudinal axis of the blade (Claim 9), and that the variation in cross-section is achieved by a non-constant thickness of the main blade (Claim 10), and that the main blades comprise at least one opening (Claim 11).
However, Federn (Figs. 6-15) teaches a blade, or a resilient link member, comprising one rigidifying portion (35) (Fig. 15), a non-straight profile (Fig. 13 and Fig. 15 from having an offset portion 40), a variation in cross-section along the longitudinal axis of the blade from having the rigidifying portion (35) between portions (36, 37) (Fig. 15), wherein the variation in cross-section is achieved by a non-constant thickness of the blade (Fig. 15), and at least one recess, or opening (14) (Figs. 7 and 11).
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute each of the first and second main blades of Henein et al. and of Valois for the blade, or the resilient link member, of Federn (such that the first and second main blades include the rigidifying portion, the non-straight profile, the variation in cross-section along the longitudinal axis, and the opening) as a simple substitution of one well known blade for another to yield the predictable result of connecting two members, one pivoting with respect to the other.
With respect to Claim 12, Henein et al. and Valois each discloses the limitations set forth in Claim 2 but fails to disclose that that the first and second main blades are arranged in a non-radial manner around the pivoting axis.
However, Federn (Fig. 15) teaches a blade, or a resilient link member, having non-aligned portions (38, 40) displaced in parallel relation to each other by a distance d.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to substitute each of the first and second main blades of Henein et al. and of Valois for the blade, or the resilient link member, of Federn (such that the first and second main blades include the offset portion from the radial direction thereof, 
With respect to Claim 13, Henein et al. in view of Federn and Valois in view of Federn each discloses the limitations set forth in Claim 12 and that the substituted first and second main blades are offset laterally (from top to bottom) relative to the radial direction.
With respect to Claim 14, Henein et al. in view of Federn and Valois in view of Federn each discloses the limitations set forth in Claim 13 and that the substituted first and second main blades are offset laterally (from top to bottom) in pairs, in order for each of the two blades to cross at a point that is offset relative to the geometric center of the pivot.  

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Valois (US 8,899,869 B2), as applied to Claims 1-6 and 15 above, in view of Genequand et al. (US 6,267,363 B1).
With respect to Claim 16, Valois discloses a pivot assembly comprising a pivot mechanism according to Claim 1 but fails to disclose that the pivot assembly comprises at least two pivot mechanisms according to Claim 1, with the pivot mechanisms being mounted concentrically in superimposed fashion on the same pivoting axis.
However, Genequand et al. (Figs. 4-5) teaches a pivot assembly comprising at least two pivot mechanisms (100, 200), wherein the pivot mechanisms are mounted concentrically in superimposed fashion on the same pivoting axis. 
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the pivot assembly of Valois with two pivot mechanisms; Genequand et al. teaching that it is known in the art of pivot mechanisms for the purpose of increasing the rotational travel of the pivot mechanisms.
Further, Applicant is reminded that it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced and involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to duplicate the pivot mechanism of Valois, as such a modification involves only routine skill in the art.
Claim 17, Valois in view of Genequand et al. discloses the limitations set forth in Claim 16 and that the two pivot mechanisms are capable of being assembled with or without being reversed along a lateral axis of one of the two pivot mechanisms. 
With respect to Claim 18, Valois in view of Genequand et al. discloses the limitations set forth in Claim 17 and that one of the two pivot mechanisms is, or the two pivot mechanisms are, capable of being subjected to a pre-load during assembly. 
It is to be noted that the limitations, “assembled with or without being reversed along a lateral axis of one of the two pivot mechanisms” and “subjected to a pre-load during assembly”, are considered product-by-process limitations. MPEP § 2113 details that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964, 966 (Fed. Cir. 1985).

Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/ALEXUS CAMERO/Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678